EXHIBIT 10







STANDEX INTERNATIONAL CORPORATION

2008 LONG TERM INCENTIVE PLAN




SECTION 1.

General Purpose of the Plan

The purpose of this Standex International Corporation 2008 Long Term Incentive
Plan (the “Plan”) is to encourage and enable officers and employees of, and
other persons providing services to, Standex International Corporation (the
“Company”) and its Affiliates to acquire a proprietary interest in the Company.
 It is anticipated that providing such persons with a direct stake in the
Company’s welfare will assure a closer identification of their interests with
those of the Company and its stockholders, thereby stimulating their efforts on
the Company’s behalf and strengthening their desire to remain with the Company.

SECTION 2.

Definitions

The following terms shall be defined as set forth below:

“Affiliate” means a parent corporation, if any, and each subsidiary corporation
of the Company, as those terms are defined in Section 424 of the Code.

“Award” or “Awards”, except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Statutory Stock
Options, Restricted Stock Awards, Unrestricted Stock Awards, Performance Share
Awards and Stock Appreciation Rights.  Awards shall be evidenced in a writing
(which may be in electronic form and may be electronically acknowledged and
accepted by the recipient) containing such terms and conditions not inconsistent
with the provisions of this Plan as the Committee shall determine.

“Board” means the Board of Directors of the Company.

“Cause” shall mean, with respect to any Participant, a determination by the
Company (including the Board) or any Affiliate that the Participant’s employment
or other relationship with the Company or any such Affiliate should be
terminated as a result of (i) a material breach by the Participant of any
agreement to which the Participant and the Company (or any such Affiliate) are
parties, (ii) any act (other than retirement) or omission to act by the
Participant that may have a material and adverse effect on the business of the
Company, such Affiliate or any other Affiliate or on the Participant’s ability
to perform services for the Company or any such Affiliate, including, without
limitation, the commission of any crime (other than an ordinary traffic
violation), or (iii) any material misconduct or material neglect of duties by
the Participant in connection with the business or affairs of the Company or any
such Affiliate.

“Change of Control” shall have the meaning set forth in Section 16.








-1-

=15  




“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Committee” shall have the meaning set forth in Section 3.

“Disability” means disability as set forth in Section 22(e)(3) of the Code.

“Effective Date” means the date on which the Plan is approved by the Board of
Directors as set forth in Section 18.

“Eligible Person” shall have the meaning set forth in Section 5.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” on any given date means the closing price per share of the
Stock on such date as reported by the New York Stock Exchange (“NYSE”) or such
other registered national securities exchange on which the Stock is listed;
provided, that, if there is no trading on such date, Fair Market Value shall be
deemed to be the closing price per share on the last preceding date on which the
Stock was traded.  If the Stock is not listed on any registered national
securities exchange, the Fair Market Value of the Stock shall be determined in
good faith by the Committee.

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

“Non-Employee Director” means any director who: (i) is not currently an officer
of the Company or an Affiliate, or otherwise currently employed by the Company
or an Affiliate,  (ii) does not receive compensation, either directly or
indirectly, from the Company or an Affiliate, for services rendered as a
consultant or in any capacity other than as a director, except for an amount
that does not exceed the dollar amount for which disclosure would be required
pursuant to Rule 404(a) of Regulation S-K promulgated by the SEC, (iii) does not
possess an interest in any other transaction for which disclosure would be
required pursuant to Rule 404(a) of  Regulation S-K, (iv) is not engaged in a
business relationship for which disclosure would be required pursuant to Rule
404(b) of Regulation S-K, and (v) is an “independent director” as defined the
marketplace rules of the NYSE or such other registered national securities
exchange on which the Stock is listed.

“Non-Statutory Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 6.

“Outside Director” means any director who (i) is not an employee of the Company
or of any “affiliated group,” as such term is defined in Section 1504(a) of the
Code, which includes the Company (an “Affiliated Group Member”), (ii) is not a
former employee of the Company or any Affiliated Group Member who is receiving
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the Company’s or any Affiliated Group Member’s





2




taxable year, (iii) has not been an officer of the Company or any Affiliated
Group Member and (iv) does not receive remuneration from the Company or any
Affiliated Group Member, either directly or indirectly, in any capacity other
than as a director.  “Outside Director” shall be determined in accordance with
Section 162(m) of the Code and the Treasury regulations issued thereunder.

“Participant” means any Eligible Person who has been granted and holds an
outstanding Award.

“Performance Cash Award” means an Award granted pursuant to Section 9, as
described therein.

“Performance Factor” means any of the following: sales or revenues; earnings,
including but not limited to reported earnings, earnings from continuing
operations, operating income, and earnings either before or after specific items
set forth in the Company’s income statement, such as interest, taxes, and/or
depreciation; cash flow, including but not limited to operating cash flow and
free cash flow; return on equity; return on capital; return on assets; return on
investment; gross or net margin; working capital; productivity; operating
efficiency; organic growth rates; growth and diversification through
acquisitions and similar business strategies; diversification; globalization;
strategic objectives, such as, without limitation, management and organizational
development and reward systems, technology implementation and supply chain
management, cost reduction goals and stock price, any of which may be measured
in absolute terms, or as compared to a defined benchmark, or as compared to the
results of another corporation or group of corporations.

“Performance Share Award” means an Award granted pursuant to Section 9, as
described therein.

“Restricted Stock Award” means an Award granted pursuant to Section 7.

“Retirement” means retirement from active employment with the Company or an
Affiliate at an age and with the number of years of service that would enable an
Eligible Person to commence receipt of a pension from the Standex International
Corporation Retirement Plan if the Eligible Person was a participant in the
plan.

“SEC” means the Securities and Exchange Commission or any successor authority.

“Stock” means the common stock, $1.50 par value per share, of the Company,
subject to adjustments pursuant to Section 4.

“Stock Appreciation Right” means an Award granted pursuant to Section 10.

“Unrestricted Stock Award” means Awards granted pursuant to Section 8.





3




SECTION 3.

Administration of Plan; Committee Authority to Select Participants and Determine
Awards.

(a)

Committee.  It is intended that the Plan shall be administered by the
Compensation Committee of the Board (the “Committee”), consisting of not less
than three (3) persons each of whom qualifies as an Outside Director and a
Non-Employee Director, but the authority and validity of any act taken or not
taken by the Committee shall not be affected if any person administering the
Plan is not an  Outside Director or a Non-Employee Director.  Except as
specifically reserved to the Board under the terms of the Plan, and subject to
any limitations set forth in the charter of the Committee, the Committee shall
have full and final authority to operate, manage and administer the Plan on
behalf of the Company.

(b)

Powers of Committee.  The Committee shall have the power and authority to grant
and modify Awards consistent with the terms of the Plan, including the power and
authority:

(i)

to select the Eligible Persons to whom Awards may from time to time be granted;

(ii)

to determine the time or times of grant, and the extent, if any, of Incentive
Stock Options, Non-Statutory Stock Options, Restricted Stock, Unrestricted
Stock, Performance Shares and Stock Appreciation Rights, or any combination of
the foregoing, granted to any one or more Eligible Persons;

(iii)

to determine the number of shares of Stock to be covered by any Award;

(iv)

to determine and modify the terms and conditions, including restrictions, not
inconsistent with the terms of the Plan, of any Award, which terms and
conditions may differ among individual Awards and Participants, and to approve
the form of written instruments evidencing the Awards and to approve any
agreements modifying the terms and conditions of any Awards; provided, however,
that no such action shall adversely affect rights under any outstanding Award
without the Participant’s consent;

(v)

to accelerate the exercisability or vesting of all or any portion of any Award;

(vi)

to extend the period in which any outstanding Stock Option or Stock Appreciation
Right may be exercised; and

(vii)

to adopt, alter and repeal such rules, guidelines and practices for
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.

All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and Participants.  No member or former member of
the Committee or the Board shall be liable for any action or determination made
in good faith with respect to this Plan.  





4




SECTION 4.

Shares Issuable under the Plan; Mergers; Substitution.

(a)

Shares Issuable.  The maximum number of shares of Stock which may be issued in
respect of Awards (including Stock Appreciation Rights) granted under the Plan,
subject to adjustment upon changes in capitalization of the Company as provided
in this Section 4, shall be 1,200,000 shares; provided, however, that as of the
date the Plan is approved by stockholders of the Company, such maximum number of
shares issuable shall be increased by any shares of Stock available for future
awards under the Company’s 1998 Long Term Incentive Plan (the “Current Plan”) as
of such date.  For purposes of this limitation, the shares of Stock underlying
any Awards which are forfeited, cancelled, reacquired by the Company or
otherwise terminated (other than by exercise), whether under the Plan or under
the Current Plan, shall be added back to the shares of Stock with respect to
which Awards may be granted under the Plan; provided, however, that shares of
Stock used to pay the exercise price of a Stock Option pursuant to Section
6(d)(i)(ii) or (iii), or to pay withholding taxes with respect to an Award
pursuant  to Section 12(b), (or shares of Stock used to pay the exercise price
of any award or to pay withholding taxes under corresponding provisions of the
Current Plan), and shares of Stock subject to Stock Appreciation Rights (whether
under the Plan or the Current Plan) that are not issued upon the exercise of
such Stock Appreciation Right, shall not be added back to the shares of Stock
with respect to which Awards may be granted; and provided further any increase
in the number of shares as a result of forfeiture, cancellation or reacquisition
by the Company of shares pursuant to awards under the Current Plan shall not
exceed 300,000 shares of Stock (subject to adjustment as provided in Section
4(c) below).  Shares issued under the Plan may be authorized but unissued shares
or shares reacquired by the Company.  As of the date the Plan is approved by
stockholders of the Company, no additional awards shall be permitted to be
granted from the Current Plan and all unexpired awards granted from the Current
Plan shall continue in full force and operation except as they may be exercised,
be terminated or lapse, by their own terms and conditions.

(b)

Limitation on Awards.  In no event may any Participant be granted Awards
(including Stock Appreciation Rights) with respect to more than 150,000 shares
of Stock in any calendar year. The number of shares of Stock relating to an
Award granted to a Participant in a calendar year that are subsequently
forfeited, cancelled or otherwise terminated shall continue to count toward the
foregoing limitation in such calendar year.  In addition, if the exercise price
of an Award is subsequently reduced, the transaction shall be deemed a
cancellation of the original Award and the grant of a new one so that both
transactions shall count toward the maximum shares issuable in the calendar year
of each respective transaction.

(c)

Stock Dividends, Mergers, etc.  In the event that after the effective date of
the Plan, the Company effects a stock dividend, stock split or similar change in
capitalization affecting the Stock, the Committee shall make appropriate
adjustments in (i) the number and kind of shares of stock or securities with
respect to which Awards may thereafter be granted (including without limitation
the limitations set forth in Sections 4(a) and (b) above), (ii) the number and
kind of shares remaining subject to outstanding Awards, and (iii) the exercise
or purchase price in respect of such shares.  In the event of any merger,
consolidation, dissolution or liquidation of the Company, the Committee in its
sole discretion may, as to any outstanding Awards, make such substitution or
adjustment in the aggregate number of shares reserved for issuance under the
Plan and in the number and purchase price (if any) of shares subject to such





5




Awards as it may determine and as may be permitted by the terms of such
transaction, or accelerate, amend or terminate such Awards upon such terms and
conditions as it shall provide (which, in the case of the termination of the
vested portion of any Award, shall require payment or other consideration which
the Committee deems equitable in the circumstances), subject, however, to the
provisions of Section 16.

(d)

Substitute Awards.  The Committee may grant Awards under the Plan in
substitution for stock and stock based awards held by employees of another
corporation who concurrently become employees of the Company or an Affiliate as
the result of a merger or consolidation of the employing corporation with the
Company or an Affiliate or the acquisition by the Company or an Affiliate of
property or stock of the employing corporation.  The Committee may direct that
the substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.  

SECTION 5.

Eligibility.

Awards may be granted to officers, directors and employees of, and consultants
and advisers to, the Company or its Affiliates (“Eligible Persons”).

SECTION 6.

Stock Options.

The Committee may grant Stock Options to any Eligible Person.  Any Stock Option
granted under the Plan shall be in such form as the Committee may from time to
time approve.  Stock Options granted under the Plan may be either Incentive
Stock Options (subject to compliance with applicable law) or Non-Statutory Stock
Options.  Unless otherwise so designated, an Option shall be a Non-Statutory
Stock Option.  To the extent that any Option does not qualify as an Incentive
Stock Option, it shall constitute a Non-Statutory Stock Option.  No Incentive
Stock Option shall be granted under the Plan after the tenth anniversary of the
date of adoption of the Plan by the Board.  The Committee in its discretion may
determine the effective date of Stock Options, provided, however, that grants of
Incentive Stock Options shall be made only to persons who are, on the effective
date of the grant, employees of the Company or an Affiliate.  Stock Options
granted pursuant to this Section 6 shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable.

(a)

Exercise Price.  The exercise price per share for the Stock covered by a Stock
Option granted pursuant to this Section 6 shall be determined by the Committee
at the time of grant but shall be not less than one hundred percent (100%) of
Fair Market Value on the date of grant.  If an employee owns or is deemed to own
(by reason of the attribution rules applicable under Section 424(d) of the Code)
more than ten percent (10%) of the combined voting power of all classes of stock
of the Company or any subsidiary or parent corporation and an Incentive Stock
Option is granted to such employee, the exercise price shall be not less than
one hundred ten percent (110%) of Fair Market Value on the date of grant.

(b)

Option Term.  The term of each Stock Option shall be fixed by the Committee, but
no Stock Option shall be exercisable more than ten (10)  years after the date
the Stock Option is granted.  If an employee owns or is deemed to own (by reason
of the attribution rules of





6




Section 424(d) of the Code) more than ten percent (10%) of the combined voting
power of all classes of stock of the Company or any subsidiary or parent
corporation and an Incentive Stock Option is granted to such employee, the term
of such Incentive Stock Option shall be no more than five (5) years from the
date of grant.  

(c)

Exercisability; Rights of a Stockholder.  Stock Options shall become vested and
exercisable at such time or times, whether or not in installments, as shall be
determined by the Committee.  The Committee may at any time accelerate the
exercisability of all or any portion of any Stock Option.  An optionee shall
have the rights of a stockholder only as to shares acquired upon the exercise of
a Stock Option and not as to unexercised Stock Options.

(d)

Method of Exercise.  Stock Options may be exercised in whole or in part, by
delivering written notice of exercise to the Company, specifying the number of
shares of Stock to be purchased.  Payment of the purchase price may be made by
delivery of cash or bank check or other instrument acceptable to the Committee
in an amount equal to the exercise price of such Options, or, to the extent
provided in the applicable agreement setting forth the terms and conditions of
such Option, by one or more of the following methods:

(i)

by delivery to the Company of shares of Stock of the Company having a fair
market value equal in amount to the aggregate exercise price of the Options
being exercised and not subject to restriction under any Company incentive plan;
or

(ii)

if the class of Stock is registered under the Exchange Act at such time, by
delivery to the Company of a properly executed exercise notice along with
irrevocable instructions to a broker to deliver promptly to the Company cash or
a check payable and acceptable to the Company for the purchase price; provided
that in the event that the optionee chooses to pay the purchase price as so
provided, the optionee and the broker shall comply with such procedures and
enter into such agreements of indemnity and other agreements as the Committee
shall prescribe as a condition of such payment procedure (including, in the case
of an optionee who is an executive officer of the Company, such procedures and
agreements as the Committee deems appropriate in order to avoid any extension of
credit in the form of a personal loan to such officer).  The Company need not
act upon such exercise notice until the Company receives full payment of the
exercise price; or

(iii)

by reducing the number of Option shares otherwise issuable to the optionee upon
exercise of the Option by a number of shares of Common Stock having a fair
market value equal to such aggregate exercise price of the Options being
exercised; or

(iv)

by any combination of such methods of payment.  

The delivery of certificates representing shares of Stock to be purchased
pursuant to the exercise of a Stock Option will be contingent upon receipt from
the Optionee (or a purchaser acting in his stead in accordance with the
provisions of the Stock Option) by the Company of the full purchase price for
such shares and the fulfillment of any other requirements contained in the Stock
Option or imposed by applicable law.

(e)

Non-transferability of Options.  Except as the Committee may provide with
respect to a Non-Statutory Stock Option, no Stock Option shall be transferable
other than by will





7




or by the laws of descent and distribution and all Stock Options shall be
exercisable, during the optionee’s lifetime, only by the optionee.

(f)

Annual Limit on Incentive Stock Options.  To the extent required for “incentive
stock option” treatment under Section 422 of the Code, the aggregate Fair Market
Value (determined as of the time of grant) of the Stock with respect to which
Incentive Stock Options granted under this Plan and any other plan of the
Company or its Affiliates become exercisable for the first time by an optionee
during any calendar year shall not exceed $100,000.

SECTION 7.

Restricted Stock Awards.

(a)

Nature of Restricted Stock Award.  The Committee in its discretion may grant
Restricted Stock Awards to any Eligible Person, granting the recipient, for such
purchase price, if any, as may be determined by the Committee, shares of Stock
subject to such restrictions and conditions as the Committee may determine at
the time of grant (“Restricted Stock”), including continued employment for a
specified period of time and/or achievement of pre-established performance goals
and objectives.

(b)

Acceptance of Award.  A Participant who is granted a Restricted Stock Award
shall have no rights with respect to such Award unless the Participant shall
have accepted the Award within sixty (60) days (or such shorter date as the
Committee may specify) following the award date by making payment to the Company
of the specified purchase price, if any, of the shares covered by the Award and
by executing and delivering to the Company a written instrument that sets forth
the terms and conditions applicable to the Restricted Stock Award in such form
as the Committee shall determine.

(c)

Rights as a Stockholder.  Upon complying with Section 7(b) above, a participant
shall have all the rights of a stockholder with respect to the Restricted Stock,
including voting and dividend rights, subject to non-transferability
restrictions and Company repurchase or forfeiture rights described in this
Section 7 and subject to such other conditions as are contained in the written
instrument evidencing the Restricted Stock Award.  Unless the Committee shall
otherwise determine, certificates evidencing shares of Restricted Stock shall
remain in the possession of the Company until such shares are vested as provided
in Section 7(e) below.

(d)

Restrictions.  Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided herein.  Unless otherwise determined by the Committee, in
the event of termination of employment by the Company and its Affiliates for any
reason (including death, Disability, Retirement and for Cause), any shares of
Restricted Stock which have not then vested shall automatically be forfeited to
the Company.

(e)

Vesting of Restricted Stock.  The Committee at the time of grant shall specify
the date or dates and/or the attainment of pre-established performance goals,
objectives and other conditions on which the non-transferability of the
Restricted Stock and the Company’s right of forfeiture shall lapse.  Subsequent
to such date or dates and/or the attainment of such pre-established performance
goals, objectives and other conditions, the shares on which all restrictions
have lapsed shall no longer be Restricted Stock and shall be deemed “vested.”
 The





8




Committee at any time may accelerate such date or dates and otherwise waive or,
subject to Section 14, amend any conditions of the Award.

(f)

Waiver, Deferral and Reinvestment of Dividends.  The written instrument
evidencing the Restricted Stock Award may require or permit the immediate
payment, waiver, deferral or investment of dividends paid on the Restricted
Stock.

(g)

Section 162(m) of the Code.  Any Restricted Stock Award that is intended to
qualify as performance based compensation under Section 162(m) of the Code shall
provide for the shares of restricted stock to vest upon the achievement of
performance goals established by the Committee based upon one or more
Performance Factors.

SECTION 8.

Unrestricted Stock Awards.

(a)

Grant or Sale of Unrestricted Stock.  The Committee in its discretion may grant
or sell to any Eligible Person shares of Stock free of any restrictions under
the Plan (“Unrestricted Stock”) at a purchase price determined by the Committee.
 Shares of Unrestricted Stock may be granted or sold as described in the
preceding sentence in respect of past services or other valid consideration.

(b)

Restrictions on Transfers.  The right to receive Unrestricted Stock may not be
sold, assigned, transferred, pledged or otherwise encumbered, other than by will
or the laws of descent and distribution.

SECTION 9.

Performance Share Awards and Performance Cash Awards.

(a)

Grants of Performance Share Awards and Performance Cash Awards.  A Performance
Share Award is an award which may be granted to any Eligible Person entitling
the person to acquire shares of Stock upon the attainment of specified
performance goals.  A Performance Cash Award is an award made under the Plan
which may be granted to an Eligible Person (selected from among those executive
officers of the Company who are designated by the Committee to receive
Performance Cash Awards under the Plan) entitling the person to receive cash
upon the attainment of specified performance goals.  The Committee may make
Performance Share Awards and Performance Cash Awards independent of or in
connection with the granting of any other Award under the Plan.  The Committee
in its discretion shall determine the performance goals applicable under each
such Award (which may include, without limitation, for Performance Share Awards,
continued employment by the recipient for a specified period of time, and for
both Performance Share Awards and Performance Cash Awards, a specified
achievement by the recipient, the Company, or any Affiliate or business unit of
the Company), the periods during which performance is to be measured, and all
other limitations and conditions applicable to the Award or any Stock issuable
thereunder.  The specified achievements (other than continued employment for a
specified period of time) by the recipient, the Company or an Affiliate or
business unit of the Company on which a performance goal may be based shall be
selected by the Committee from among one or more Performance Factors.  Upon the
attainment of the specified performance goal(s), shares of Stock shall be issued
pursuant to the Performance Share Award, and cash shall be delivered pursuant to
any Performance Cash Award, as soon as practicable thereafter, and in no event
later than two and





9




one-half months after the end of the calendar year in which the performance goal
is attained.  In no event shall the amount payable to any one Participant
pursuant to each Performance Cash Award exceed $2.5 million.  The Committee, in
its discretion, may permit a Participant to elect to defer receipt of all or any
part of any cash or payment of Stock under the Plan, or the Committee may
require that any such payment be deferred.  The Committee shall determine the
terms and conditions of any such deferral, the manner of deferral, and the
method for measuring appreciation on deferred amounts until their payout,
provided that all such deferrals shall be made so as to comply with Section 409A
of the Code.

(b)

Section 162(m) of the Code.  Any Performance Share Award or Performance Cash
Award that is intended to qualify as performance based compensation under
Section 162(m) of the Code shall provide for the recipient to acquire shares of
Stock or cash, as applicable, upon the achievement of performance goals
established by the Committee based upon one or more Performance Factors.

SECTION 10.

Stock Appreciation Rights.

The Committee in its discretion may grant Stock Appreciation Rights to any
Eligible Person.  A Stock Appreciation Right shall entitle the Participant upon
exercise thereof to receive from the Company, upon written request to the
Company at its principal offices (the “Request”), a number of shares of Stock
having an aggregate Fair Market Value equal to the product of (a) the excess of
Fair Market Value, on the date of such Request, over the exercise price per
share of Stock specified in such Stock Appreciation Right (which exercise price
shall be not less than one hundred percent (100%) of Fair Market Value on the
date of grant), multiplied by (b) the number of shares of Stock for which such
Stock Appreciation Right shall be exercised.  The term of each Stock
Appreciation Right shall be fixed by the Committee, but no Stock Appreciation
Right shall be exercisable more than ten (10)  years after the date the Stock
Appreciation Right is granted.

SECTION 11.

Termination of Stock Options and Stock Appreciation Rights.

(a)

Incentive Stock Options:

(i)

Termination by Death or Disability.  If any Participant’s employment by the
Company and its Affiliates terminates by reason of death or Disability, any
Incentive Stock Option owned by such Participant shall immediately become
exercisable, and may thereafter be exercised by the legal representative or
legatee of the Participant, for a period of three (3) years from the date of
death, or until the expiration of the stated term of the Incentive Stock Option,
if earlier.  An Incentive Stock Option shall be treated as a Non-Qualified Stock
Option to the extent that the Participant exercises such Option more than one
(1) year following the Participant’s termination of employment due to
Disability.

(ii)

Termination by Reason of Retirement.  Any Incentive Stock Option held by a
participant whose employment by the Company and its Affiliates has terminated by
reason of Retirement may thereafter be exercised, to the extent it was
exercisable at the time of such Retirement, for a period of three (3) years from
the date of Retirement, or until the expiration of the stated term of the
Incentive Stock Option, if earlier.  An Incentive Stock Option shall be





10




treated as a Non-Qualified Stock Option to the extent that the Participant
exercises such Option more than three (3) months following the date of the
Participant’s Retirement.

The Committee shall have sole authority and discretion to determine whether a
Participant’s employment has been terminated by reason of Disability or
Retirement.

(iii)

Termination for Cause.  If any Participant’s employment by the Company and its
Affiliates has been terminated for Cause, as determined by the Committee in its
sole discretion, any Incentive Stock Option held by such Participant shall
immediately terminate and be of no further force and effect.

(iv)

Other Termination.  Unless otherwise determined by the Committee, if a
Participant’s employment by the Company and its Affiliates terminates for any
reason other than death, Disability, Retirement or for Cause, any Incentive
Stock Option held by such participant may thereafter be exercised, to the extent
it was exercisable on the date of termination of employment, for three (3)
months from the date of termination of employment or until the expiration of the
stated term of the Incentive Stock Option, if earlier.

(b)

Non-Statutory Stock Options and Stock Appreciation Rights.  Any Non-Statutory
Stock Option or Stock Appreciation Right granted under the Plan shall contain
such terms and conditions with respect to its termination as the Committee, in
its discretion, may from time to time determine.

SECTION 12.

Tax Withholding and Notice.

(a)

Payment by Participant.  Each Participant shall, no later than the date as of
which the value of an Award or of any Stock or other amounts received thereunder
first becomes includable in the gross income of the participant for Federal
income tax purposes, pay to the Company, or make arrangements satisfactory to
the Committee regarding payment of any Federal, state, local and/or payroll
taxes of any kind required by law to be withheld with respect to such income.
 The Company and its Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
participant.

(b)

Payment in Shares.  A Participant may elect, with the consent of the Committee,
to have such tax withholding obligation satisfied, in whole or in part, by (i)
authorizing the Company to withhold from shares of Stock to be issued pursuant
to an Award a number of shares with an aggregate Fair Market Value (as of the
date the withholding is effected) that would satisfy the withholding amount due
with respect to such Award, or (ii) delivering to the Company a number of shares
of Stock with an aggregate Fair Market Value (as of the date the withholding is
effected) that would satisfy the withholding amount due.  For purposes of
Section 4 hereof, shares of stock that are withheld by or delivered to the
Company pursuant to this Section 12 shall not be added back to the shares of
Stock with respect to which Awards may be granted under the Plan.

(c)

Notice of Disqualifying Disposition.  Each holder of an Incentive Stock Option
shall agree to notify the Company in writing immediately after making a
disqualifying disposition (as defined in Section 421(b) of the Code) of any
Stock purchased upon exercise of an Incentive Stock Option.





11




SECTION 13.

Transfer and Leave of Absence.

For purposes of the Plan, the following events shall not be deemed a termination
of employment of a Participant who is an employee of the Company or an
Affiliate:

(a)

a transfer to the employment of the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another;

(b)

an approved leave of absence for military service or sickness, or for any other
purpose approved by the Company, if the employee’s right to re-employment is
guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Committee otherwise so provides
in writing; provided, that the vesting date or dates of any unvested Award held
by such employee shall automatically be extended by a period of time equal to
the period of such approved leave of absence.

SECTION 14.

Amendments and Termination.

The Board may at any time amend or discontinue the Plan, and the Committee may
at any time amend or cancel any outstanding Award for the purpose of satisfying
changes in law or for any other lawful purpose, but no such action shall
adversely affect rights under any outstanding Award without the holder’s
consent.  Notwithstanding the foregoing, neither the Board nor the Committee
shall have the power or authority to decrease the exercise price of any
outstanding Stock Option or Stock Appreciation Right, whether through amendment,
cancellation and regrant, exchange or any other means, except for changes made
pursuant to Section 4(c).

This Plan shall terminate as of the tenth anniversary of its effective date.
 The Board may terminate this Plan at any earlier time for any reason.  No Award
may be granted after the Plan has been terminated.  No Award granted while this
Plan is in effect shall be adversely altered or impaired by termination of this
Plan, except with the consent of the holder of such Award.  The power of the
Committee to construe and interpret this Plan and the Awards granted prior to
the termination of this Plan shall continue after such termination.

SECTION 15.

Status of Plan.

With respect to the portion of any Award which has not been exercised and any
payments in cash, Stock or other consideration not received by a participant, a
participant shall have no rights greater than those of a general creditor of the
Company unless the Committee shall otherwise expressly determine in connection
with any Award or Awards.  

SECTION 16.

Change of Control Provisions.

(a)

Upon the occurrence of a Change of Control as defined in this Section 16:

(i)

subject to the provisions of clause (iii) below, each holder of an outstanding
Stock Option, Restricted Stock Award, Performance Share Award or Stock
Appreciation Right shall be entitled, upon exercise of such Award, to receive,
in lieu of shares of Stock (or consideration based upon the Fair Market Value of
Stock), shares of such stock or





12




other securities, cash or property (or consideration based upon shares of such
stock or other securities, cash or property) as the holders of shares of Stock
received in connection with the Change of Control;

(ii)

all Options and Stock Appreciation Rights outstanding as of the date on which a
Change in Control occurs shall become fully vested and exercisable in full,
whether or not exercisable in accordance with their terms; and

(iii)

the Committee may accelerate, fully or in part, the time for exercise of, and
waive any or all conditions and restrictions on, each unexercised and unexpired
Restricted Stock Award and Performance Share Award, effective upon a date prior
to, on or subsequent to the effective date of such Change of Control, as
specified by the Committee.

(b)

“Change of Control” shall mean the occurrence of any one of the following
events:

(i)

any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) becomes, after the Effective Date of this Plan, a “beneficial
owner” (as such term is defined in Rule 13d-3 promulgated under the Exchange
Act) (other than the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), directly or
indirectly, of securities of the Company representing twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding securities;
or

(ii)

the consummation of (A) a merger or consolidation of the Company with any other
corporation or other entity, other than (i) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than eighty
percent (80%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as hereinafter defined) acquires more than 20% of the combined voting power of
the Company’s then outstanding securities, or (B) the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

(iii)

the stockholders of the Company approve a plan of complete liquidation of the
Company; or

(iv)

individuals who, as of July 30, 2008, constitute the Board of Directors of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to July 30, 2008, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company, as such





13




terms are used in Rule 14a-11 of Regulation 14A under the 1934 Act) shall be,
for purposes of this Section, considered a member of the Incumbent Board.

SECTION 17.

General Provisions.

(a)

No Distribution; Compliance with Legal Requirements.  The Committee may require
each person acquiring shares pursuant to an Award to represent to and agree with
the Company in writing that such person is acquiring the shares without a view
to distribution thereof.

No shares of Stock shall be issued pursuant to an Award until all applicable
securities laws and other legal and stock exchange requirements have been
satisfied.  The Committee may require the placing of such stop orders, with
respect to and restrictive legends on, certificates for Stock and Awards as it
deems appropriate.

(b)

Delivery of Stock Certificates.  Delivery of stock certificates to Participants
under this Plan shall be deemed effected for all purposes when the Company or a
stock transfer agent of the Company shall have delivered such certificates in
the United States mail, addressed to the participant, at the participant’s last
known address on file with the Company.

(c)

Other Compensation Arrangements; No Employment Rights.  Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, subject to stockholder approval if such approval
is required; and such arrangements may be either generally applicable or
applicable only in specific cases.  The adoption of the Plan or grant of any
Award under the Plan does not confer upon any employee any right to continued
employment with the Company or any Affiliate.

(d)

Lock-Up Agreement.  By accepting any Award, the recipient shall be deemed to
have agreed that, if so requested by the Company or by the underwriters managing
any offering of securities of the Company that is the subject of a registration
statement filed under the United States Securities Act of 1933, as amended from
time to time (the “Act”), the recipient will not, without the prior written
consent of the Company or such underwriters, as the case may be, sell, make any
short sale of, loan, grant any option for the purchase of, or otherwise dispose
of any shares subject to any such Award during the Lock-up Period, as defined
below. The “Lock-Up Period” shall mean a period of time not to exceed 180 days,
plus such additional number of days (not to exceed 35) as may reasonably be
requested to enable the underwriter(s) of such offering to comply with Rule
2711(f) of the Financial Industry Regulatory Authority or any amendment or
successor thereto from the effective date of the registration statement under
the Act for such offering, or, if greater, such number of days as shall have
been agreed to by each director and executive officer of the Company in
connection with such offering in a substantially similar lock-up agreement by
which each such director and executive officer is bound.  If requested by the
Company or such underwriters, the recipient shall enter into an agreement with
such underwriters consistent with the foregoing.

(e)

Section 409A of the Code.  This Plan shall be interpreted, construed and
administered so as to comply with Section 409A of the Code and any regulations
or guidance promulgated thereunder, and, as applicable, to preserve an Award’s
status as exempt from





14




Section 409A of the Code.  In the event that any payment to be made under this
Plan to a “specified employee” (as defined under Section 409A of the Code) as a
result of his or her separation from service is deemed to be “deferred
compensation” subject to Section 409A of the Code, payment of such compensation
shall be delayed for six months following such separation from service.

(f)

Foreign Jurisdiction.  The Committee may adopt, amend and terminate such
arrangements, not inconsistent with the intent of the Plan, as it may deem
necessary or desirable to make available tax or other benefits of the laws of
the foreign jurisdictions to recipients of Awards who are subject to such laws.

(g)

Recapture of Cash Paid or Stock Issued Upon Certain Events.  In the event the
Company is required to restate its publicly-reported financial results for any
required reporting period because of material non-compliance with the financial
reporting requirements of the federal securities laws, which non-compliance is
determined by the independent members of the Board of Directors of the Company
to be due to misconduct, as defined and determined by said Board members, on the
part of the Chief Executive Officer, the Chief Financial Officer, or any other
executive of the Company, the Chief Executive Officer, Chief Financial Officer,
and/or any such other executive shall be required to reimburse the Company for
any excess payments made under the Plan to such executive on the basis of the
Company’s having met or exceeded specific targets for performance periods
occurring in whole or in part during the performance period following the first
public issuance or filing with the Securities and Exchange Commission (whichever
first occurs) of the financial document embodying such financial reporting
requirement for periods beginning after June 30, 2008.

SECTION 18.

Effective Date of Plan.

This Plan shall become effective on the date on which it is approved by the
affirmative vote of the holders of a majority of the outstanding Stock.

SECTION 19.

Governing Law.

This Plan shall be governed by, and construed and enforced in accordance with,
the substantive laws of the State of Delaware, without regard to its principles
of conflicts of laws.







* * *











15


